330 S.W.3d 767 (2010)
Daniel COFFMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71466.
Missouri Court of Appeals, Western District.
November 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 21, 2010.
Application for Transfer Denied March 1, 2011.
Emmett D. Queener, Columbia, MO, for appellant.
Shaun J. Mackelprang and Jamie P. Rasmussen, Jefferson City, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.
Prior report: 260 S.W.3d 864.

ORDER
PER CURIAM:
Daniel Coffman appeals from the motion court's denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Coffman contends that his trial counsel was ineffective in: (1) failing to call police officer Joseph Jackson as a witness at trial; (2) failing to call Goldina McKnight and Dr. Steven Scott to testify at trial; (3) failing to call criminalist Shawn Bailes as a witness at trial; and (4) conceding in closing argument that the victim had not consented to sexual intercourse with Coffman. We affirm. Rule 84.16(b).